
	

113 S1001 IS: Iran Export Embargo Act
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1001
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mr. Cornyn (for himself,
			 Mr. Kirk, Mr.
			 Cruz, Mr. Blunt,
			 Mr. Roberts, Mr. Chambliss, Mr.
			 Risch, Mr. Coats,
			 Mr. Graham, Mr.
			 Wicker, Mrs. Fischer,
			 Mr. Boozman, Mr. Crapo, Mr.
			 Isakson, Mr. Hoeven,
			 Mr. Rubio, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To impose sanctions with respect to the Government of
		  Iran.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Export Embargo
			 Act.
		2.Imposition of
			 sanctions with respect to the Government of IranThe Iran Freedom and Counter-Proliferation
			 Act of 2012 (22 U.S.C. 8801 et seq.) is amended by inserting after section 1245
			 the following:
			
				1245A.Imposition
				of sanctions with respect to the Government of Iran
					(a)FindingsCongress
				makes the following findings:
						(1)The Government of
				Iran stands in violation of the United Nations Universal Declaration of Human
				Rights, adopted at Paris December 10, 1948, by denying its citizens basic
				freedoms, including the freedoms of expression, religion, and peaceful assembly
				and movement, and for flagrantly abusing the rights of minorities and
				women.
						(2)The Government of
				Iran remains the leading state sponsor of terrorism in the world. That
				Government’s sponsorship of terrorism includes recent involvement in a
				terrorist attack in Bulgaria, a plot to blow up a cafe in Washington, DC, a
				plot to assassinate United States officials in the Republic of Azerbaijan, and
				attempted terrorist attacks in Canada and the Republic of Georgia.
						(3)The Government of
				Iran stands in violation of United Nations Security Council Resolutions 1737
				(2006), 1747 (2007), 1803 (2008), and 1929 (2010) by refusing to suspend
				proliferation-sensitive nuclear activities, including all enrichment-related
				and reprocessing activities and work on all heavy water-related
				projects.
						(4)The Government of
				Iran continues to develop ballistic missiles capable of threatening the
				interests and allies of the United States.
						(5)The Government of
				Iran stands in violation of United Nations Security Council Resolution 1701
				(2006) by its continued transfer of arms to terrorist groups in southern
				Lebanon.
						(6)The Government of
				Iran continues to provide arms to terrorist groups in the Gaza Strip.
						(7)The Government of
				Iran continues to support the Government of Syria in carrying out human rights
				abuses and crimes against humanity against the people of Syria.
						(b)Blocking of
				propertyOn and after the date that is 60 days after the date of
				the enactment of this Act, the President shall block and prohibit all
				transactions in all property and interests in property of a person described in
				subsection (f) if such property and interests in property are in the United
				States, come within the United States, or are or come within the possession or
				control of a United States person.
					(c)Facilitation of
				certain transactionsThe President shall prohibit the opening,
				and prohibit or impose strict conditions on the maintaining, in the United
				States of a correspondent account or a payable-through account by a foreign
				financial institution that the President determines has knowingly, on or after
				the date that is 60 days after the date of the enactment of this Act, conducted
				or facilitated a significant transaction with respect to the importation, sale,
				or transfer of goods or services from Iran on behalf of a person described in
				subsection (f).
					(d)Importation,
				sale, or transfer of goods and services from IranThe President
				shall impose sanctions pursuant to the International Emergency Economic Powers
				Act (50 U.S.C. 1701 et seq.) with respect to a person if the President
				determines that the person knowingly, on or after the date that is 60 days
				after the date of the enactment of this Act, imports, purchases, or transfers
				goods or services from a person described in subsection (f).
					(e)Insurance and
				reinsurance
						(1)In
				generalThe President shall impose sanctions pursuant to the
				International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with
				respect to a person if the President determines that the person knowingly, on
				or after the date that is 60 days after the date of the enactment of this Act,
				provides underwriting services or insurance or reinsurance to a person
				described in subsection (f).
						(2)Exception for
				underwriters and insurance providers exercising due diligenceThe
				President may not impose sanctions under paragraph (1) with respect to a person
				that provides underwriting services or insurance or reinsurance if the
				President determines that the person has exercised due diligence in
				establishing and enforcing official policies, procedures, and controls to
				ensure that the person does not underwrite or enter into a contract to provide
				insurance or reinsurance for a person described in subsection (f).
						(f)Persons
				describedA person described in this subsection is any of the
				following:
						(1)The state and the
				Government of Iran, or any political subdivision, agency, or instrumentality of
				that Government, including the Central Bank of Iran.
						(2)Any person owned
				or controlled, directly or indirectly, by that Government.
						(3)Any person acting
				or purporting to act, directly or indirectly, for or on behalf of that
				Government.
						(4)Any other person
				determined by the President to be described in paragraph (1), (2), or
				(3).
						(g)Rule of
				constructionA person described in subsection (f) is subject to
				sanctions under this section without regard to whether the name of the person
				is published in the Federal Register or incorporated into the list of specially
				designated nationals and blocked persons maintained by the Office of Foreign
				Assets Control of the Department of the Treasury.
					(h)Applicability
				to exports of crude oil from IranSubsections (c) and (d) shall
				apply with respect to the exportation, importation, sale, or transfer of crude
				oil from Iran on and after the date that is 180 days after the date of the
				enactment of this
				Act.
					.
		
